DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Invention A (Claims 1-4, 7-12, and 14-19) in the reply filed on 3/29/2021 is acknowledged.  
Claims 5, 6, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4a” has been used to designate what appears to be both a lower portion of upper support 4 and an interior portion of upper support 4 in at least Fig.7A, however the specification provides that element “4a” is a main body.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vehicle” (Claim 1) must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  the limitations in line 4: “to limiting movement” should be rewritten as: “to limit movement.”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the limitations in line 2-3: “the second elastic are” should be rewritten as: “the second elastic arm is.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claims 1 and 16, the claims recite the open-ended clauses "configured to engage" (Claim 1/16) which renders the claim indefinite, since it's not clear whether the claimed “engaging" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually 
Claims 7, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claims 7, 9, and 17, the claims recite the limitation "interacts with" which is unclear and therefore renders the claim indefinite.  Appropriate correction and/or explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrier et al. (US PG PUB 2004/0089769 A1).
[Claim 1] Regarding Claim 1, Carrier discloses: A radiator assembly (See, e.g., Fig.1-8) for a vehicle comprising: a radiator (See, e.g., Fig.1-8, 6) including an upper pin (See, e.g., Fig.1-8, 9) projecting from an upper part of the radiator (See, e.g., Fig.1-8); a stiffening frame (See, e.g., Fig.1-8, 2) supporting the radiator and enabling an attachment of the radiator to a front panel of the vehicle (See, e.g., Fig.1-8), the stiffening frame including a housing (See, e.g., Fig.1-8, 10); and an upper support (See, e.g., Fig.1-8, 17+30) through which the radiator is attached to the stiffening frame (See, e.g., Fig.1-8), the upper support being fixed inside the housing of the stiffening frame and including a main body (See, e.g., Fig.1-8, 30) and a fixing element (See, e.g., Fig.1-8, 17), the main body being made of an elastomeric material that is capable of absorbing vibrations transmitted to the main body by the stiffening frame (See, e.g., Fig.1-8), the elastomeric material having a first hardness (See, e.g., Fig.1-8), the fixing element being made of a material having a second hardness that is greater than the first hardness (See, e.g., Fig.1-8), the upper pin of the radiator residing fixed inside an aperture of the main body (See, e.g., Fig.1-8, 31), the fixing element including a first elastic arm (See, e.g., Fig.1-8, 18) having a fixed end portion and a free end portion 
[Claim 2] Regarding Claim 2, Carrier discloses: wherein the elastomeric material of the main body of the upper support is selected from the group consisting of synthetic rubber, natural rubber and silicone (See, e.g., Fig.1-8, 30).
[Claim 3] Regarding Claim 3, Carrier discloses: wherein the material of the fixing element is a plastic material (See, e.g., Fig.1-8, 17).
[Claim 4] Regarding Claim 4, Carrier discloses: wherein the material of the fixing element is a plastic material (See, e.g., Fig.1-8, 17).
[Claim 7] Regarding Claim 7, Carrier discloses: wherein the housing of the stiffening frame includes a first abutment wall (See, e.g., Fig.1-8, 34) and a first portion of the upper support interacts with the first abutment wall of the stiffening frame to limit movement of the upper support inside the housing in a forward direction (See, e.g., Fig.1-8).
[Claim 8] Regarding Claim 8, Carrier discloses: wherein the first portion of the upper support is a part of the fixing element (See, e.g., Fig.1-8).
[Claim 9] Regarding Claim 9, Carrier discloses: wherein the housing includes a second abutment wall (See, e.g., Fig.1-8, 34) facing towards and arranged spaced away from the first abutment wall (See, e.g., Fig.1-8), the first end portion of the first 
[Claim 10] Regarding Claim 10, Carrier discloses: wherein a part of the second end portion of the first elastic arm extends rearward of the second abutment wall (See, e.g., Fig.1-8).
[Claim 11] Regarding Claim 11, Carrier discloses: wherein the housing of the stiffening frame includes a bridge (See, e.g., Fig.1-8, 12+13) that extends across a portion of the upper support (See, e.g., Fig.1-8), the part of the second end portion of the first elastic arm extending across a surface of the bridge (See, e.g., Fig.1-8).
[Claim 14] Regarding Claim 14, Carrier discloses: wherein the radiator includes a lower pin (See, e.g., Fig.1-8, unlabeled) projecting from a lower part of the radiator (See, e.g., Fig.1-8), the stiffening frame including a lower support in which the lower pin resides (See, e.g., Fig.1-8, unlabeled).
[Claim 16] Regarding Claim 16, Carrier discloses: further comprising a second elastic arm (See, e.g., Fig.1-8, 18), the first elastic arm located on a first side of the fixing element and the second elastic are located on a second side of the fixing element (See, e.g., Fig.1-8), the second side being opposite the first side (See, e.g., Fig.1-8), the second elastic arm having a fixed end portion and a free end portion (See, e.g., Fig.1-8), the free end portion of the second elastic arm being movable between a first lateral position and a second lateral position located inward of the first lateral position (See, e.g., Fig.1-8), the free end portion of the second elastic arm being constantly urged toward the first lateral position (See, e.g., Fig.1-8) and being configured to engage with 
[Claim 17] Regarding Claim 17, Carrier discloses: wherein the housing of the stiffening frame includes a first abutment wall (See, e.g., Fig.1-8, 34) and a first portion of the upper support (See, e.g., Fig.1-8, 25) interacts with the first abutment wall of the stiffening frame to limit movement of the upper support inside the housing in a forward direction (See, e.g., Fig.1-8), the housing of the stiffening frame including second and third abutment walls (See, e.g., Fig.1-8, 15+16) that face towards and arranged a spaced-away away from the first abutment wall (See, e.g., Fig.1-8), the first end portions of the first and second elastic arms respectively including a first shoulder and a second shoulder (See, e.g., Fig.1-8, 27), the first and second shoulders respectively interacting with the second and third abutment walls of the stiffening frame to limit movement of the upper support in a direction opposite the forward direction (See, e.g., Fig.1-8).
[Claim 18] Regarding Claim 18, Carrier discloses: wherein a part of the second end portion of the first elastic arm extends rearward of the second abutment wall (See, e.g., Fig.1-8) and a part of the second end portion of the second elastic arm extends rearward of the third abutment wall (See, e.g., Fig.1-8).
[Claim 19] Regarding Claim 19, Carrier discloses: wherein the housing of the stiffening frame includes a bridge (See, e.g., Fig.1-8, 12+13) that extends across a portion of the upper support (See, e.g., Fig.1-8), the part of the second end portion of the first elastic arm extending across a first surface of the bridge (See, e.g., Fig.1-8), the part of the second end portion of the second elastic arm extending across a second .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrier.
[Claim 12] Regarding Claim 12, Carrier fails to explicitly teach: wherein the fixing element is made from polyamide, polypropylene or polyoxymethylene.
However, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the fixing element of Carrier to use a specific type of  plastic (i.e., polyamide, polypropylene or polyoxymethylene) where here the fixing .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrier and further in view of Itoh (US 8,826,538 B2).
[Claim 15] Regarding Claim 15, Carrier fails to explicitly teach: wherein the lower support surrounds the lower pin and is made of a material that absorbs vibrations transmitted to the lower support by the stiffening frame.
However, Itoh teaches a similar radiator assembly (See, e.g., Itoh: Fig.1) wherein a lower support (See, e.g., Itoh: Fig.1, 21a) surrounds a lower pin (See, e.g., Itoh: Fig.1, 16) and is made of a material that absorbs vibrations transmitted to the lower support by the stiffening frame (See, e.g., Itoh: Fig.1).
Itoh teaches that it is well known in the art of radiator vehicle design to provide a radiator lower support to surround the radiator lower pin made of a material that absorbs vibrations transmitted to the lower support by the stiffening frame. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Itoh modified so that the lower pin support surrounds the radiator lower pin and is made of a material that absorbs vibrations transmitted to the lower support by the stiffening frame such as taught by Itoh, for the purpose of conveniently allowing a user to attach the radiator device in a manner to . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/JAMES M DOLAK/Primary Examiner, Art Unit 3618